Citation Nr: 1748611	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  13-15 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to October 1969 and from September 1976 to September 1980.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a rating decision of the Department of Veterans Affairs ("VA") Regional Office ("RO") in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, yet another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

In its December 2016 remand, the Board reviewed the Veteran's VA treatment records of file and found that the Veteran's records provided possible evidence of changes in the Veteran's hypertension disability since his March 2011 examination.  As a result, the Board found that the evidence was sufficient to trigger VA's duty to obtain a VA examination that reflects the current severity of this disability.

The Veteran underwent a VA examination in January 2017.  At that examination, the examiner did not provide a response for or discuss any of the Veteran's current blood pressure readings.  As a result, the examination report is inadequate.  
A remand is, therefore, required for an additional VA examination to determine the current severity of the Veteran's hypertension.

Finally, as the case is being remanded, all relevant ongoing VA medical records should also be requested on remand.  38 U.S.C.A. § 5103A (c) (West 2014); see Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record all outstanding VA treatment records, dated from March 2017 forward.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the current level of severity of his service-connected hypertension. The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner. The examination report must reflect that such a review was undertaken.

All indicated diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be completed.  The examiner must record the Veteran's current blood pressure readings.

3.  Finally, review the record and readjudicate the claim on appeal.  If the claim remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

